PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FARO Technologies, Inc.
Application No. 16/802,887
Filed: 27 Feb 2020
For: SYSTEM AND METHOD OF DEFINING A PATH AND SCANNING AN ENVIRONMENT
:
:
:
:     SUA SPONTE WITHDRAWAL
:    OF HOLDING OF ABANDONMENT
:
:



This decision sua sponte withdraws holding of abandonment in the above-identified application.

On October 28, 2021, the examiner issued a non-final Office action, which set a shortened statutory period for reply of three months from the date of the Office action. Extensions of this period were available under 37 CFR 1.136(a). On July 1, 2022, the Office issued a Notice of Abandonment.

A review of the record reveals the Office received a timely reply to non-final Office action on November 18, 2021. The reply is located in the Image File Wrapper for this application. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status because applicant filed a reply to the non-final Office action on November 18, 2021, within the response period set in the Office action

This matter is being referred to Technology Center Art Unit 2886 for appropriate action on the reply filed November 18, 2021.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211. All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET